DETAILED ACTION
This Office Action is in response to the filing of an amendment and arguments on 5/02/2022. As per the amendment, claims 1-2 and 11-12 have been amended, and no claims have been added or cancelled. Thus, claims 1-18 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the phrase “the same” in line 1 renders the claims indefinite as it is unclear what structure “the same” is referring to, as there is no “same” previously mentioned. For the purposes of examination, the term “same” will be understood to be referring to the seal.
Regarding claim 18, the phrase “such as” in line 2 renders the claim indefinite because it is unclear whether or not the limitations following the phrase are part of the claimed invention. It is not entirely clear whether the term “such as” is being used to show that the prevention of titling is merely exemplary, or it is a positive recitation of a functional limitation. Examiner recommends changing the term to an equivalent of “so as” or “in order” which would show the functional connection between the seals and the prevention of tilting. See MPEP 2173.05(d).
Any remaining claims are rejected for being dependent on a rejected claim. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 line 1 lacks any indication as to what claim it is dependent upon, and thus does not further limit the invention. For the purposes of examination, claim 8 will be treated as dependent on claim 2.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lintern et al. (US Pat. 2009/0236445) in view of Malone (US Pat. 3,471,065) in view of Ghavami-Nasr et al. (US Pat. 9,856,070).
Regarding claim 2, Lintern discloses an inhalation device for medically active liquids for generation of an aerosol (fluid dispenser 10 in Figs. 1-4), comprising a housing (the outer structure of the device as seen in Figs. 5-6, formed in part by housing 12 and bottle 70), an impingement-type nozzle for generating the nebulised aerosol (see Figs. 1-4 where the nozzle 16 forces out the liquid to be aerosolized by compressing the top of piston member 14 towards nozzle 16), the nozzle being firmly affixed to a user-facing side of the housing (see Figs. 1-4 where nozzle 16 is connected to the rest of fluid dispenser 10 such that is remains fixed to the fluid dispenser during use; see also [0053] where a nozzle that is push fit/ snap fit connected would be understood to be firmly affixed so as to not being easily and accidentally disconnected), inside the housing the inhalation device comprises a reservoir for storing a liquid (see Figs. 1-4 where a liquid reservoir is below housing 12, analogous to bottle 70 as seen in Figs. 5-6), a pumping device (see Figs. 1-4 where the section of housing 12 surrounding piston member 14, along with spring 18) with a pumping chamber for generation of a pressure inside said pumping chamber (Figs. 1-4 dosing chamber 20 defined by housing 12) which is moveable relative to the housing or to the nozzle (see Figs. 1-4 where nozzle 16 is depressed upon activation, and thus moves relative to the dosing chamber such that the distance between them fluctuates), wherein the pumping chamber is fluidically connected with the reservoir (see Figs. 1-4 second fluid conduit 38 which connects dosing chamber 20 to bottle 70), a riser pipe which can be received with at least one reservoir-facing, interior end in said pumping chamber (see Figs. 1-4 piston member 14, having a bottom end that is disposed into dosing chamber 20), and said nozzle which is connected liquid-tight to an exterior end of the riser pipe that is attached to the nozzle (see Figs. 1-4 where nozzle 16 is fluidically connected to the top of piston member 14, being attached as part of the same system so as to not undergo accidental disconnection in use), wherein the interior volume of the pumping chamber is changeable by means of relative motion of the pumping chamber to the riser pipe (see Figs. 1-4 where motion of piston member 14 up and down causes changing volume of dosing chamber 20), characterized in that a gap is present between an outside of said riser pipe and an inside of said pumping chamber (see Figs. 1-4 where some amount of a gap exists between the piston member 14 and housing 12, such that they can slide against one another, and O-rings 28, 30 and 48 can exist at least partially in the gap), the gap being bridged by a seal for minimizing pressure loss when a pressure is generated inside said pumping chamber (Figs. 1-4, see O-rings 28 and 30 which seal the piston member 14 against housing 12).
Lintern does not have a detailed description of the nozzle being firmly fixed to the housing so as to be immobile relative to the housing, and the riser pipe being immobile and firmly attached to the housing. 
However, Malone teaches a similar device for dispending an aerosol through a piston pumping system, where the nozzle is fixedly attached to a side of the housing, such that the housing and the nozzle are fixed and immobile relative to one another (see Figs. 5-6 where nozzle 146 is fixedly connected with the housing of spray head 22) and a riser pipe being immobile and firmly attached to the housing (see Figs. 5-6 where a hollow stem 48 is fixed to container 22 which is part of the housing, so as to be fixed and immobile relative the housing).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inhalation device of Lintern to have a nozzle and riser pipe both fixedly connected to the housing as taught by Malone, as it would be a simple substitution of one type of aerosol nozzle for another which are both used in a piston-driven aerosol system. Further, the nozzle would be easily replaceable for different operation (Malone; see Col. 7 lines 3-13).
The modified Lintern device lacks a detailed description of an impingement-type nozzle for generating the nebulised aerosol by collision of at least two liquid jets.
However, Ghavami-Nasr teaches a similar piston-driven aerosolization device where an impingement-type nozzle for generating the nebulised aerosol by collision of at least two liquid jets (see Fig. 1 where nozzle of cap 10 is an MBU (mechanical break-up unit) 13, which has a plurality of channel s34 which feed into a swirl chamber 35 within well 33, such that there are at least four liquid jets coming from a channel 34 which come together for the creation of the aerosol).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the nozzle orifice of the modified Lintern device to have a plurality of liquid jets colliding as taught by Ghavami-Nasr as it would be a simple substitution of one nozzle orifice geometry for another, with the benefit of being able to better control a desired ratio of air/liquid in the aerosol based on the geometry (Ghavami-Nasr; see Col. 17 lines 1-23).
Regarding claim 1, the modified Lintern device, as modified in claim 2, has everything as claimed (see above rejection of claim 2, which contains all the claimed limitations of claim 1 except what is mentioned immediately below).
The modified Lintern device further has the seal being fixed to the outside of said riser pipe (Lintern; see Figs. 1-4 O-rings 28, 30 on the outside of piston member 14). 
Regarding claim 3, the modified Lintern device has said seal is fixed to said outside of said riser pipe (Lintern; see Figs. 1-4 where the O-rings 28 and 30 are on the piston 14).
Regarding claim 5, the modified Lintern device has the riser pipe exhibits an expanding region (Lintern; see fluid dispensement chamber 46 and second end 42 which both are sections of piston member 14 which expand radially outward).
Regarding claim 6, the modified Lintern device has said seal is movable between the riser pipe and pumping chamber (Lintern; O-rings 28 and 30 in Figs. 1-4).
The modified Lintern device lacks a detailed description of the seal being fixed to said inside of said pumping chamber and movable with respect to said outside of said riser pipe.
However, Ghavami-Nasr further teaches that O-ring seals between a riser pipe and pumping chamber can be disposed on the pumping chamber (see Fig. 1 where gasket 23 (O-ring) is formed on tubular spigot 18 (pumping chamber), to interact with valve stem 7 (riser pipe)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seal of the modified Lintern device to be fixed to the inside of the pumping chamber instead of the riser pipe as taught by Ghavami-Nasr, as it would be a matter of design choice for one of ordinary skill in the art to have the seal follow the pumping chamber instead of the riser pipe, as they both yield the same predictable result of providing a seal between the movement of the riser pipe and the pumping chamber. Further, such modification would merely be a reversal of parts with no effect on the functionality of the device (see MPEP 2144.04(VI)(A)).
Regarding claim 8, the modified Lintern device, as modified in claim 6, has said inside of said pumping chamber exhibits a recess or a rim (Ghavami-Nasr; see Fig. 1 where gasket 23 is held within a recess of the spigot 18).
Regarding claim 9, the modified Lintern device has said seal is an O-ring (Lintern; see Figs. 1-4 O-rings 28 and 30).
Regarding claim 10, the modified Lintern device, as modified in claim 6, has said seal is made of an elastomer (Ghavami-Nasr; see Col. 9 lines 25-30).
Regarding claim 11, the modified Lintern device has the same comprises at least two of said seals, being arranged serially (Lintern; see Figs. 1-4, O-rings 28 and 30).
Regarding claim 12, the modified Lintern device has at least two of said seals are spaced apart such as to prevent a tilting of the riser pipe in the pumping chamber (Lintern; see O-rings 28 and 30 in Figs. 1-4, which are spaced apart from one another and push against piston 14 and housing 12 tightly, such that the piston 14 is unable to be angled in relation to housing 12, thus preventing any tilting of the piston within the housing).
Regarding claim 14, the modified Lintern device, has said inside of said pumping chamber exhibits a recess or a rim (Ghavami-Nasr; see Fig. 1 where wall 17 forms a rim in spigot 18).
Regarding claim 15, the modified Lintern device has said seal is an O-ring (Lintern; see O-rings 28 and 30 in Figs. 1-2).
Regarding claim 16, the modified Lintern device, as modified in claim 6, has said seal is made of an elastomer (Ghavami-Nasr; see Col. 9 lines 25-30).
Regarding claim 17, the modified Lintern device has the same comprises at least two of said seals, being arranged serially (Lintern; see O-rings 28 and 30 in Figs. 1-2).
Regarding claim 18, the modified Lintern device has at least two of said seals are spaced apart such as to prevent a tilting of the riser pipe in the pumping chamber (Lintern; see O-rings 28 and 30 in Figs. 1-4, which are spaced apart from one another and push against piston 14 and housing 12 tightly, such that the piston 14 is unable to be angled in relation to housing 12, thus preventing any tilting of the piston within the housing).
Claims 4, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lintern in view of Malone in view of Ghavami-Nasr as applied to claims 3 and 6 above, respectively, and further in view of Lee et al. (US Pat. 8,550,300).
Regarding claim 4, the modified Lintern device has a riser pipe and a pumping chamber. 
The modified Lintern device lacks a detailed description of the outside of the riser pipe having a higher surface roughness than said inside of said pumping chamber. 	However, Lee teaches a similar container for atomizable liquids, where motion occurs between a piston and the outer wall (see Fig. 3a, piston 4 rubbing against the wall of container 1, analogous to the motion between the riser pipe and pumping chamber), where one or both of the piston and outer wall can have a friction-reducing coating (see Col. 6 lines 38-55 where the wall of container 1 can have coating 5 for reducing friction, or both the container 1 and piston 4 can have the coating).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify pumping chamber (Lintern; housing 12) of the modified Lintern device to have a friction-reducing coating as taught by Lee, as it allows for smoother motion between the riser pipe and pumping chamber as they slide past one another, reducing wear and tear and improving consistency of the stroke.
Regarding claim 7, the modified Lintern device, as modified in claim 4, has wherein said outside of said riser pipe exhibits a lower surface roughness than said inside of said pumping chamber (Lee; see Fig. 3a, piston 4 rubbing against the wall of container 1, analogous to the motion between the riser pipe and pumping chamber; and see Col. 6 lines 38-55 where the wall of container 1 can have coating 5 for reducing friction, or both the container 1 and piston 4 can have the coating).
Regarding claim 13, the modified Lintern device has the riser pipe exhibits an expanding region (Lintern; see fluid dispensement chamber 46 and second end 42 which both are sections of piston member 14 which expand radially outward).
Response to Arguments
Applicant’s arguments, filed 5/02/2022, with respect to the rejection(s) of claim(s) 1-18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lintern as a primary reference, and further with the teachings of Malone, Ghavami-Nasr, and Lee as seen in the above rejections. The arguments are thus moot in light of the new combination of references used in the rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Maier (US Pat. 3,933,279) is cited to show a similar aerosol device with a static nozzle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785      

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785